Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 1 of 71




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Civil Action No. 1:20-cv-791-WJM


       ROBERT MILLER,
                           Plaintiff,
                                                      DECLARATION OF ERIC M.
                           v.                           DAVID IN SUPPORT OF
                                                        DEFENDANT BAHAKEL
       BAHAKEL COMMUNICATIONS,                        COMMUNICATIONS, LTD.’S
       LTD.,                                         SUPPLEMENT TO ITS MOTION
                                                          FOR SANCTIONS
                          Defendant.


           I, Eric M. David, under penalty of perjury, declare as follows:

           1.     My name is Eric M. David. I am over the age of 18 years and am under no

    disability that would prevent me from testifying competently to the matters set forth herein.

    I have personal knowledge of the matters set forth herein.

           2.     Bahakel Communications, Ltd. (“Bahakel”) retained Brooks, Pierce,

    McLendon, Humphrey, and Leonard, LLP (“Brooks Pierce”) to represent it in the above-

    captioned action (the “Dispute”).

           3.     I am lead counsel and counsel of record for Bahakel in this Dispute. Attorney

    Patrick Cross is also counsel of record for Bahakel in this Dispute. Bahakel seeks an award

    of attorneys’ fees and expenses it has incurred in this Dispute for legal services provided

    by each of the following individuals. See, e.g., ECF Nos. 35, 37, 39, 41.
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 2 of 71




           4.     I am a graduate of the University of North Carolina School of Law and have

    been a member of the North Carolina Bar since 2008. My practice as a partner with Brooks

    Pierce primarily focuses on complex litigation related to intellectual property, media and

    the First Amendment, and general business matters. My regular hourly rates for 2020 and

    2021 were $380.00 and $400.00, respectively, which I believe are reasonable for an

    attorney of my experience, reputation, and ability. In this case, however, I billed Bahakel

    at a discounted rate of $380.00 in 2021.

           5.     Mr. Cross is a graduate of the University of North Carolina School of Law

    and has been a member of the North Carolina State Bar since 2016. Mr. Cross was a law

    clerk for the Honorable Janis L. Sammartino of the United States District Court for the

    Southern District of California from 2016 to 2017, and the Honorable James A. Wynn, Jr.

    of the United States Court of Appeals for the Fourth Circuit from 2017 to 2018. Mr. Cross’s

    practice primarily focuses on telecommunications, intellectual property, and complex

    business litigation. His regular hourly rates for 2020 and 2021 were $245.00 and $260.00,

    respectively, which I believe are reasonable for an attorney of his experience, reputation,

    and ability. In this case, however, Bahakel was billed at a discounted rate of $245.00 in

    2021 for Mr. Cross’s time.

           6.     In addition to Mr. Cross and me, e-Discovery Staff Attorney Michael J.

    Minnick, Jr. and N.C. Certified Paralegal Toni Strapp Mixon provided limited assistance

    on this case. Mr. Minnick is a graduate of the University of California at Los Angeles


                                               -2-
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 3 of 71




    School of Law, has been a member of the North Carolina State Bar since 2014, and has

    significant experience in identifying, preserving, collecting, processing, analyzing,

    searching, reviewing, and producing electronic data both before and during litigation and

    as a part of claims investigation. Ms. Mixon has over 20 years of experience as a litigation

    paralegal and has previously served as an instructor across various litigation subjects in

    conjunction with the Institute for Paralegal Education. Mr. Minnick and Ms. Mixon’s

    regular hourly rates for 2020 were $225.00 and $220.00, respectively, which I believe are

    reasonable for an attorney and paralegal of their respective experience, reputation, and

    ability. In this case, however, Bahakel was billed at a discounted rate of $215.00 for both

    Mr. Minnick and Ms. Mixon’s time in 2020 and 2021.

           7.     Pursuant to the Court’s March 16, 2021, text Order (ECF No. 41) and

    D.C.COLO.LCivR 54.3, Bahakel is providing the following categories of amounts of fees

    and costs incurred in litigating various aspects of this Dispute. Each category provides total

    billings attributable to each person staffed on this matter who expended time on the given

    category.

                  a. Bahakel incurred $39,954.50 in litigating this Dispute in its entirety, in

                      the following amounts attributable to the personnel staffed on this matter

                      and administrative costs incurred:

                              Personnel Member          Hours Expended          Charges
                             Patrick Cross                           103.1      $25,259.50
                             Eric M. David                            24.6        $9,348.00

                                                -3-
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 4 of 71




                         Michael J. Minnick                       0.5        $107.50
                         Toni Strapp Mixon                        3.2        $688.00
                         Mr. Edward C. Stewart                    7.7       $4,119.50
                         (see infra ¶ 12)
                                                           TOTAL:          $39,522.50



                              Cost Incurred Date and Type              Cost Amount
                         April 13, 2020; D. Colo. Bar Admission            $216.00
                         April 14, 2020; D. Colo. Bar Admission            $216.00
                                                         TOTAL:            $432.00

               b. Bahakel incurred $7,952.50 in litigating the venue issue in this Dispute,

                  in the following amounts attributable to Mr. David and Mr. Cross:

                                Attorney          Hours Expended           Charges
                         Patrick Cross                          26.1        $6,394.50
                         Eric M. David                            4.1       $1,558.00
                                                           TOTAL:           $7,952.50

               c. Bahakel incurred $16,347.00 in filing its Motion for Sanctions (ECF Nos.

                  35, 37) and the supplement this Declaration accompanies, in the

                  following amounts attributable to Mr. David, Mr. Cross, and Ms. Mixon,

                  as well as Mr. Edward C. Stewart (see infra ¶ 12):

                                Attorney          Hours Expended           Charges
                         Patrick Cross                          34.8        $8,526.00
                         Eric M. David                            8.1       $3,078.00
                         Toni Strapp Mixon                        2.9        $623.50

                                            -4-
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 5 of 71




                              Mr. Edward C. Stewart                      7.7       $4,119.50
                                                                  TOTAL:          $16,347.00

           8.     Pursuant to D.C.COLO.LCivR 54.3, attached as Exhibit A to this

    Declaration are copies of all monthly invoices, along with itemized time entries, billed to

    Bahakel for legal services provided in connection with the Dispute, from May 2020

    through March 2021. Time entries that correspond to the second category specified by the

    Court’s March 16, 2021, text Order (ECF No. 41)—i.e., “litigating the venue issue in this

    case”—are marked with yellow highlighting. Time entries that correspond to the third

    category—“filing the motion for sanctions and the fee supplement”—are marked with pink

    highlighting. The monthly invoices attached as Exhibit A are true and correct copies,

    except that they have been redacted to obscure information Bahakel reasonably believes is

    protected by the attorney-client privilege or attorney work-product information.1

           9.     Each of the attached invoices has been paid in full by Bahakel, except for the

    final draft invoice from Brooks Pierce and the invoice from Mr. Stewart’s firm, given that

    each accounts for time expended this month.

           10.    Having carefully reviewed each of the attached invoices, I believe paragraph

    7 of this Declaration contains a fair calculation of the portion of the total charges to Bahakel




           1
              To the extent the Court wishes to review unredacted copies of the invoices,
    Bahakel respectfully requests the opportunity to provide them in camera under confidential
    seal in order to preserve the redacted information’s privileged status.
                                                 -5-
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 6 of 71




    that are attributable to the categories set out in the Court’s March 16, 2021, text Order (ECF

    No. 41).

           11.    The rates charged by Brooks Pierce to Bahakel in this matter are equal to or

    less than the rates that Brooks Pierce has charged Bahakel in similar matters over the same

    period of time.

           12.    As further support regarding the reasonableness of Plaintiffs’ requested fee

    amounts, attached as Exhibit B to this Declaration is the Declaration of Edward C. Stewart,

    a Partner at the law firm of Wheeler Trigg O’Donnell, LLP and a member of the Colorado

    state bar with experience and knowledge as to the customary rates charged and

    reasonableness of fees in this district. The fees attributable to Mr. Stewart’s time expended

    in preparing the attached Declaration are included in categories one and three of paragraph

    7 above—i.e., “litigating this case in its entirety” and “filing the motion for sanctions and

    the fee supplement”—and are substantiated by the invoice from Mr. Stewart’s firm

    attached to the end of Exhibit A to this Declaration.

           Executed on this the 31st day of March, 2021.




                                               Eric M. David
                                               BROOKS, PIERCE, MCLENDON, HUMPHREY &
                                               LEONARD, LLP
                                               Attorney for Defendant




                                                -6-
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 7 of 71




                               EXHIBIT A
              to the Declaration of Eric M. David in Support
      of Defendant Bahakel’s Supplement to Its Motion for Sanctions
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 8 of 71

                                                                          150 FAYETTEVILLE STREET
                                                                          1700 WELLS FARGO CAPITOL CENTER
                                                                          RALEIGH, NC 27601

                                                                          T 919.839.0300
                                                                          F 919.839.0304
                                                                          WWW.BROOKSPIERCE.COM




                                              May 18, 2020

    Bahakel Communications, LTD                                        EES
    Amy Liz Pittenger                                                  Invoice Number:        3981982
    apittenger@bahakel.com                                             Client Number:          003333
                                                                       Matter Number:           13868



    The enclosed invoice is for services rendered for the period ending April 30, 2020.

    LEGAL SERVICES

        RE: Miller Copyright Claim                                        $        7,819.00
            Claim No: 180006

        Disbursements                                                     $         432.00

        Total for this Invoice                                            $        8,251.00




                                            TAX I.D. #XX-XXXXXXX
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 9 of 71


    Bahakel Communications, LTD                                                                    Page 2

    RE: Miller Copyright Claim

    FEES

    Date       Tkpr   Task Activity Hours Description                                               Amount
    04/10/20   EMD    L210 A104      1.20 Review Miller complaint and associated papers.             456.00
    04/10/20   PC     L210 A104      0.80 Review, research, and analyze copyright                    196.00
                                          complaint filed by Robert Miller, including
                                            REDACTED
                                                      .
    04/10/20   EMD    L210   A106      0.30 Various communications with Amy Liz Pittenger            114.00
                                            regarding Miller complaint.
    04/10/20   EMD    L110   A102      0.70 Research regarding Colorado local rules.                 266.00
    04/10/20   PC     L210   A103      0.20 Apply for admission to Colorado bar.                      49.00
    04/10/20   PC     L210   A105      0.20 Conference with Eric David regarding initial              49.00
                                            review, research, and analysis of copyright
                                            complaint filed by Robert Miller.
    04/12/20   PC     L210   A102      0.40 Research and compile District of Colorado local           98.00
                                            civil rules applicable to filing of motion for
                                            extension of time to answer complaint.
    04/13/20   EMD    L210   A106      0.70 Various communications with Patrick Cross and            266.00
                                            Amy Liz Pittenger regarding Miller complaint.
    04/13/20   PC     L210   A102      2.30 Research whether entering an appearance and/or           563.50
                                            moving for an extension of time can waive Rule
                                            12(b) defenses.
    04/13/20   EMD    L210   A103      0.30 Review and revise motion to extend time and              114.00
                                            related paper.
    04/13/20   PC     L210   A103      0.10 Transmit Notices of Appearance, Motion for                24.50
                                            Extension of Time and Proposed Order regarding
                                            same, and Corporate Disclosure Statement to Eric
                                            David.
    04/13/20   PC     L210   A103      0.20 Draft Corporate Disclosure Statement and                  49.00
                                            conference with Elizabeth Spainhour regarding
                                            same.
    04/13/20   PC     L210   A105      0.10 Conference with Elizabeth Spainhour regarding             24.50
                                            Bahakel REDACTED.
    04/13/20   PC     L210   A103      1.00 Draft Motion for Extension of Time and                   245.00
                                            Proposed Order granting same.
    04/13/20   PC     L210   A103      0.50 Draft Notices of Appearance for Eric M. David            122.50
                                            and Patrick Cross.
    04/14/20   EMD    L210   A106      1.00 Various communications with Amy Liz Pittenger            380.00
                                            and Patrick Cross regarding Miller complaint,
                                            including litigation hold memorandum to
                                            company.
    04/14/20   PC     L120   A102      2.30 Research 10th circuit analytical framework for           563.50
                                            determining corporate residence and personal
                                            jurisdiction for purposes of federal venue statute.
    04/14/20   TSM    L210   A104      0.10 Review Order regarding scheduling conference.             21.50
    04/15/20   EMD    L210   A103      0.30 Draft and revise litigation hold memorandum.             114.00
    04/15/20   PC     L210   A103      1.30 Research and draft initial questions to Bahakel in       318.50
                                            light of jurisdictional issue and facts necessary to
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 10 of
                                      71

   Bahakel Communications, LTD                                                               Page 3

   RE: Miller Copyright Claim

   Date       Tkpr   Task Activity Hours Description                                          Amount
                                         effectively respond to Complaint.
   04/17/20   EMD    L120 A106      1.10 Prepare for and participate in telephone              418.00
                                         conference with Amy Liz Pittenger and Patrick
                                         Cross regarding Miller defense and strategy for
                                         same.
   04/17/20   PC     L120 A104      5.20 Analyze viability of moving Court to transfer       1,274.00
                                         venue, including factors informing court
                                         decisions regarding same.
   04/17/20   PC     L120 A106      0.20 Draft and transmit follow-up questions to Amy          49.00
                                         Liz Pittenger in light of conference regarding
                                         facts underlying dispute.
   04/17/20   PC     L120 A106      0.40 Conference with Eric David and Amy Lis                 98.00
                                         Pittenger regarding facts underlying dispute and
                                         litigation strategy.
   04/20/20   EMD    L110 A106      0.10 Review communications from Amy Liz Pittenger           38.00
                                         regarding copyright issues.
   04/20/20   PC     L110 A104      0.10 Review correspondence from Amy Liz Pittenger           24.50
                                         and request authorization REDACTED
                                                                   .
   04/22/20   EMD    L120 A103      0.30 Draft memorandum to file regarding litigation         114.00
                                         strategy and facts.
   04/22/20   PC     L110 A105      0.20 Conference with Eric David regarding                   49.00
                                         outstanding action items.
   04/22/20   PC     L110 A104      0.10 Review information provided by Amy Liz                 24.50
                                         Pittenger regarding REDACTED
                                                       .
   04/22/20   PC     L110 A106      0.10 Review REDACTED                                        24.50
                                                 and conference with Eric David regarding
                                         same.
   04/22/20   PC     L110 A106      0.10 Correspondence with Amy Liz Pittenger                  24.50
                                         regarding outstanding action items.
   04/23/20   EMD    L310 A106      0.30 Various communications regarding 26(f)                114.00
                                         conference and initial disclosures.
   04/23/20   PC     L110 A104      0.20 Download and review REDACTED                           49.00

                                                                   .
   04/23/20   TSM    L210   A104      0.20 Review Amended Scheduling Order and docket           43.00
                                           deadlines affected by same.
   04/23/20   MJM    L110   A103      0.50 Create Relativity database to streamline            107.50
                                           processing, analysis, review, and production of
                                           electronic documents and process documents to
                                           Relativity.
   04/23/20   PC     L110   A103      0.10 Locate and transmit draft Rule 26(f) report to       24.50
                                           Eric David.
   04/23/20   PC     L110   A104      0.20 Review amended scheduling order and                  49.00
                                           conference with Toni Strapp Mixon regarding
                                           scheduling new deadlines.
   04/24/20   EMD    L110   A108      0.20 Telephone conference with insurer regarding          76.00
                                           status of litigation.
   04/24/20   PC     L110   A104      0.10 Review deadlines and legal arguments for             24.50
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 11 of
                                      71

   Bahakel Communications, LTD                                                                       Page 4

   RE: Miller Copyright Claim

   Date       Tkpr      Task Activity Hours Description                                               Amount
                                            dismissal and transfer in preparation for Monday
                                            conference with Liebowitz.
   04/27/20   EMD       L120 A108      0.20 Telephone conference with opposing counsel                  76.00
                                            regarding litigation.
   04/27/20   PC        L210 A106      0.40 Conference with Eric David and Richard                      98.00
                                            Liebowitz regarding Miller copyright claim and
                                            initial demand.
   04/29/20   PC        L210 A103      1.80 Draft motion to dismiss or, in the alternative, to         441.00
                                            transfer Plaintiff's complaint.
   04/29/20   PC        L110 A102      0.30 Research local and judge-specific rules governing           73.50
                                            page limitations on and formatting of motions
                                            and memoranda in support.
   04/29/20   PC        L210 A105      0.20 Conference with Eric David regarding whether to             49.00
                                            consent to magistrate judge jurisdiction and effect
                                            of same on motion and brief in support of motion
                                            to dismiss or, in the alternative, to transfer venue.
   04/30/20   EMD       L110 A108      0.40 Various communications with opposing counsel               152.00
                                            regarding magistrate jurisdiction; communicate
                                            with Amy Liz Pittenger regarding same.
   04/30/20   PC        L110 A102      0.20 Research District of Colorado case assignment               49.00
                                            procedures.
   04/30/20   PC        L210 A106      0.40 Draft and transmit explanation to Amy Liz                   98.00
                                            regarding necessity to determine magistrate judge
                                            jurisdiction prior to preparing motion to dismiss
                                            or transfer.
   04/30/20   PC        L110 A102      0.30 Research district of Colorado local rule                    73.50
                                            provisions governing filing of consent or non-
                                            consent to magistrate judge jurisdiction.
   04/30/20   PC        L110 A105      0.10 Conference with Eric David regarding consent or             24.50
                                            non-consent to magistrate judge jurisdiction and
                                            implications of filing same.
   04/30/20   PC        L110 A103      0.10 Complete District of Colorado form regarding                24.50
                                            consent or non-consent to magistrate judge
                                            jurisdiction.

                                                                                       Fee Total     $7,819.00



   DISBURSEMENTS

   04/13/20        David, Eric M., 4/13/2020 - Bar Admission Fee for Colorado                        216.00
                   Federal Court
   04/14/20        Cross, Patrick, 4/14/2020 - Fee for Admission to the District of                  216.00
                   Colorado for filing on behalf of Client.

                                                                     Total Disbursements            $432.00
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 12 of
                                      71

   Bahakel Communications, LTD                                         Page 5

   RE: Miller Copyright Claim


                                                     Total Fees   $   7,819.00

                                           Total Disbursements         432.00

                                          Total Current Invoice   $   8,251.00
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 13 of
                                      71

   Bahakel Communications, LTD                                               Page 6

   RE: Miller Copyright Claim



                                Summary of Fees by Task Code

   Task Code Task Code Description                               Hours     Amount
                                                               This Bill   This Bill
   L110        Fact Investigation/Development                      4.10    1,178.50
   L120        Analysis/Strategy                                   9.70    2,592.50
   L210        Pleadings                                          14.00    3,934.00
   L310        Written Discovery                                   0.30      114.00

                                    Grand Total                   28.10    $7,819.00
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 14 of
                                      71

   Bahakel Communications, LTD                                                     Page 7

   RE: Miller Copyright Claim

                                     Summary of Legal Fees

   Name                         Rank                         Hours       Rate    Amount
   Eric M. David                Partner                        7.10   $380.00   $2,698.00
   Patrick Cross                Associate                     20.20   $245.00   $4,949.00
   Toni S. Mixon                Paralegal                      0.30   $215.00      $64.50
   Michael J. Minnick           IT Staff                       0.50   $215.00     $107.50
                                                              28.10             $7,819.00
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 15 of
                                      71
                                                                           150 FAYETTEVILLE STREET
                                                                           1700 WELLS FARGO CAPITOL CENTER
                                                                           RALEIGH, NC 27601

                                                                           T 919.839.0300
                                                                           F 919.839.0304
                                                                           WWW.BROOKSPIERCE.COM




                                          Remittance Advice


   Mail Payments To:      Brooks, Pierce, McLendon, Humphrey & Leonard, L.L.P.
                          Post Office Box 26032
                          Greensboro, North Carolina 27420


   To ensure proper credit, please return this advice.


       Client Number - 003333                 Matter Number -      13868               EES


       Bahakel Communications, LTD
       Amy Liz Pittenger
       apittenger@bahakel.com




       Invoice Number                       Date                   Amount
        3981982                        May 18, 2020                8,251.00


        Check Number__________          Date_______________        Amount___________




                                            TAX I.D. #XX-XXXXXXX
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 16 of
                                      71




                                                                         150 FAYETTEVILLE STREET
                                                                         1700 WELLS FARGO CAPITOL CENTER
                                                                         RALEIGH, NC 27601

                                                                         T 919.839.0300
                                                                         F 919.839.0304
                                                                         WWW.BROOKSPIERCE.COM
                                            June 12, 2020

    Bahakel Communications, LTD                                       EES
    Amy Liz Pittenger                                                 Invoice Number:         3983160
    apittenger@bahakel.com                                            Client Number:           003333
                                                                      Matter Number:            13868

   The enclosed invoice is for services rendered for the period ending May 31, 2020.

   LEGAL SERVICES

        RE: Miller Copyright Claim                                       $      10,723.00
            Claim No: 180006

        Disbursements                                                    $             0.00

        Total for this Invoice                                           $      10,723.00




                                          TAX I.D. #XX-XXXXXXX
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 17 of
                                      71

   Bahakel Communications, LTD                                                                  Page 2

   RE: Miller Copyright Claim

   FEES
   Date       Tkpr   Task   Activity Hours Description                                           Amount
   05/01/20   EMD    L160    A106     0.10 Communicate with Amy Liz Pittenger regarding           38.00
                                           settlement offer from opposing counsel.
   05/01/20   PC     L210    A102     1.10 Research whether filing consent form regarding        269.50
                                           magistrate judge jurisdiction waives a personal
                                           jurisdiction or venue defense.
   05/01/20   PC     L210    A103     0.20 Draft statement indicating non-waiver of 12(b)         49.00
                                           defenses to accompany filing of consent form
                                           regarding magistrate judge jurisdiction.
   05/01/20   PC     L210    A105     0.10 Coordinate filing of form declining consent to         24.50
                                           magistrate judge jurisdiction with Pam Bair.
   05/01/20   EMD    L210    A104     0.20 Review and revise consent form regarding               76.00
                                           magistrate jurisdiction.
   05/05/20   EMD    L160    A108     0.10 Communicate REDACTED regarding settlement              38.00
                                           offer.
   05/06/20   EMD    L160    A105     0.30 Telephone conference with Patrick Cross               114.00
                                           regarding strategy for response to settlement
                                           offer.
   05/06/20   PC     L210    A103     5.90 Draft memorandum in support of Motion to             1,445.50
                                           Dismiss or, in the Alternative, to Transfer Venue.
   05/06/20   PC     L120    A104     0.40 Review Practice Standard of assigned district          98.00
                                           judge; compose e-memorandum to Eric David
                                           regarding compliance with Standard III.D.1
                                           governing filing of Rule 12 motions.
   05/06/20   PC     L120    A105     0.30 Conference with Eric David regarding litigation        73.50
                                           strategy and REDACTED                    .
   05/06/20   PC     L210    A102     0.20 Research standard applicable to recovering             49.00
                                           attorneys fees incurred for having to file motion
                                           to transfer venue.
   05/07/20   PC     L210    A103     5.00 Draft Section 1404(a) argument for brief in          1,225.00
                                           support of Motion to Dismiss or, in the
                                           Alternative, to Transfer Venue.
   05/07/20   EMD    L160    A105     0.70 Telephone conferences with Coe Ramsey and             266.00
                                           Patrick Cross regarding strategy for response to
                                           settlement offer.
   05/07/20   PC     L120    A103     0.60 Research and draft e-memorandum regarding             147.00
                                           REDACTED
                                                                                         .
   05/07/20   EMD    L210    A104     0.10 Review various court orders regarding case             38.00
                                           schedule.
   05/07/20   EMD    L210    A104     0.30 Review and research REDACTED                          114.00
                                                                                .
   05/07/20   EMD    L210    A108     0.10 Draft communication to potential fact witness.         38.00
   05/08/20   EMD    L160    A105     0.40 Telephone conference with Patrick Cross               152.00
                                           regarding strategy for response to settlement
                                           offer.
   05/08/20   PC     L210    A103     1.30 Draft Declaration of Amy Liz Pittenger to submit      318.50
                                           in support of Motion to Dismiss or Transfer.
   05/08/20   PC     L210    A103     0.20 Incorporate statements from Declaration of Amy         49.00
                                           Liz Pittenger into Motion to Dismiss or Transfer
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 18 of
                                      71

   Bahakel Communications, LTD                                                                    Page 3

   RE: Miller Copyright Claim

   Date       Tkpr   Task   Activity Hours Description                                             Amount
                                             Venue.
   05/08/20   PC     L210    A104     1.10   Review and revise entire motion and                   269.50
                                             memorandum in support of motion to dismiss or
                                             transfer venue; cite check same.
   05/08/20   PC     L210    A106     0.40   Conference with Eric David and Amy Liz                 98.00
                                             Pittenger regarding Motion to Dismiss or
                                             Transfer, upcoming 26(f) conference with
                                             Plaintiff's counsel, and REDACTED
                                                              .
   05/08/20   EMD    L210    A103     1.30   Review and revise declaration and brief in            494.00
                                             support of motion to dismiss.
   05/08/20   PC     L210    A105     0.10   Conference with Eric David regarding scheduling        24.50
                                             and planning of Rule 26(f) conference.
   05/08/20   PC     L210    A103     1.60   Revise Motion to Dismiss or, in the Alternative,      392.00
                                             to Transfer Venue, in light of comments by Eric
                                             David.
   05/08/20   PC     L210    A103     0.40   Draft and transmit correspondence to opposing          98.00
                                             counsel regarding 26(f) conference, intent to file
                                             Motion to Dismiss or, in the alternative, to
                                             Transfer, and pending settlement offer.
   05/11/20   EMD    L210    A104     0.70   Review and revise declaration and brief in            266.00
                                             support of motion to dismiss.
   05/11/20   EMD    L210    A103     0.20   Develop strategy for 26(f) conference.                 76.00
   05/11/20   PC     L210    A103     0.70   Draft proposed Rule 26(f) Report in preparation       171.50
                                             for Rule 26(f) conference on May 12, 2020.
   05/11/20   PC     L210    A103     1.20   Revise Motion to Dismiss or, in the Alternative,      294.00
                                             to Transfer to flesh out argument REDACTED

                                                   .
   05/11/20   PC     L210    A105     0.10 Conference with Eric David regarding Rule 26(f)          24.50
                                           scheduling, settlement proposal, and pre-
                                           discovery request to Plaintiff for licensing
                                           agreement(s) (if any) for photos.
   05/11/20   PC     L210    A106     0.20 Draft and transmit correspondence to Amy Liz             49.00
                                           Pittenger explaining motion and supporting
                                           declaration and need to review and provide
                                           further information regarding same.
   05/11/20   EMD    L160    A103     0.20 Draft communication to opposing counsel                  76.00
                                           regarding settlement demand.
   05/11/20   PC     L210    A103     0.10 Revised Draft Rule 26(f) Report; transmit same           24.50
                                           to opposing counsel.
   05/12/20   PC     L210    A102     0.20 Review requirements of Federal Rule of Civil             49.00
                                           Procedure 26(f), District of Colorado local rules
                                           regarding same, and draft of Rule 26(f) report in
                                           preparation for conference with opposing counsel
                                           regarding same.
   05/12/20   PC     L210    A107     0.50 Conduct Rule 26(f) conference with opposing             122.50
                                           counsel compose e-memorandum summarizing
                                           same and transmit same to Eric David.
   05/13/20   EMD    L240    A106     0.20 Telephone conference with Amy Liz Pittenger              76.00
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 19 of
                                      71

   Bahakel Communications, LTD                                                                  Page 4

   RE: Miller Copyright Claim

   Date       Tkpr   Task   Activity Hours Description                                           Amount
                                           regarding declaration.
   05/13/20   EMD    L310    A104     0.10 Review discovery requests from opposing                38.00
                                           counsel.
   05/13/20   PC     L210    A104     0.40 Review Plaintiff's initial disclosures and             98.00
                                           interrogatories; analyze REDACTED


                                                  .
   05/13/20   PC     L210    A103     0.10 Revise draft Motion to Dismiss or, in the              24.50
                                           Alternative, to Transfer Venue and Declaration in
                                           support of same in light of change from Amy Liz
                                           Pittenger to other Bahakel personnel.
   05/14/20   EMD    L240    A103     0.70 Review and revise brief and declaration.              266.00
   05/14/20   PC     L210    A106     0.20 Draft and transmit emails to Amy Liz Pittenger         49.00
                                           and Jayne Borman regarding information
                                           necessary to finalize Motion to Dismiss or, in the
                                           Alternative, Transfer Venue and Declaration in
                                           Support.
   05/14/20   PC     L210    A103     0.20 Revise Motion to Dismiss or, in the Alternative,       49.00
                                           Transfer Venue and Declaration in Support in
                                           light of information from Jayne Borman.
   05/14/20   PC     L210    A106     0.20 Draft and transmit email to Jayne Borman               49.00
                                           regarding her declaration in support of Motion to
                                           Dismiss or, in the Alternative, to Transfer Venue
                                           and ramifications of her signing the declaration.
   05/14/20   PC     L210    A102     0.30 Review District of Colorado cases discussing           73.50
                                           REDACTED personal jurisdiction in light of
                                           questions from Eric David.
   05/15/20   EMD    L240    A103     0.50 Review and revise brief and declaration.              190.00
   05/15/20   PC     L210    A103     0.60 Perform final revisions to Motion to Dismiss or,      147.00
                                           in the Alternative, to Transfer in to ensure
                                           compliance with local rules and to clarify scope
                                           of conferences with opposing counsel.
   05/15/20   PC     L210    A103     0.20 Finalize Motion to Dismiss or, in the Alternative,     49.00
                                           to Transfer Venue and Declaration in Support and
                                           coordinate filing of same with Pam Bair.
   05/15/20   PC     L210    A103     0.30 Revise Rule 26(f) Report to incorporate filing of      73.50
                                           Motion to Dismiss or, in the Alternative, to
                                           Transfer Venue.
   05/17/20   EMD    L310    A103     0.30 Review and revise 26(f) report.                       114.00
   05/18/20   EMD    L310    A103     0.10 Review and revise 26(f) report.                        38.00
   05/18/20   PC     L210    A102     0.30 Review Federal Rules of Civil Procedure 26 and         73.50
                                           16 and review Court's Order regarding scheduling
                                           order and Rule 26(f) conference and analyze
                                           effect on Rule 26(f) report filing deadline.
   05/18/20   PC     L210    A107     0.20 Draft and transmit correspondence to opposing          49.00
                                           counsel regarding revisions to Rule 26(f) report
                                           and requesting authorization to e-sign and file
                                           same.
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 20 of
                                      71

   Bahakel Communications, LTD                                                                Page 5

   RE: Miller Copyright Claim

   Date       Tkpr   Task   Activity Hours Description                                         Amount
   05/18/20   PC     L120    A102     2.10 Research REDACTED                                   514.50

                                                                .
   05/18/20   PC     L120    A103     1.10 Draft e-memorandum to Eric David regarding          269.50
                                           REDACTED

                                                        .
   05/19/20   EMD    L120    A104     0.20 Review and analyze memorandum and research           76.00
                                           from Patrick Cross regarding REDACTED
                                                              .
   05/21/20   PC     L120    A105     0.10 Conference with Eric David regarding whether to      24.50
                                           file Rule 26(f) Report prior to deadline.
   05/21/20   PC     L210    A105     0.10 Coordinate filing of Rule 26(f) Report with Pam      24.50
                                           Bair.
   05/22/20   PC     L210    A105     0.20 Conference with Pam Bair regarding technical         49.00
                                           changes to Rule 26(f) Report prior to filing.
   05/26/20   EMD    L390    A108     0.20 Telephone conference with district court             76.00
                                           regarding preparation of discovery scheduling
                                           order.
   05/26/20   PC     L390    A103     0.20 Draft and transmit email to opposing counsel         49.00
                                           requesting confirmation that beginning of
                                           discovery and service of initial disclosures are
                                           delayed until after the court rules on pending
                                           Motion to Dismiss or, in the Alternative, to
                                           Transfer Venue.
   05/26/20   PC     L210    A105     0.10 Conference with Eric David regarding drafting        24.50
                                           proposed scheduling order.
   05/26/20   PC     L210    A103     2.40 Draft Proposed Scheduling Order in light of Rule    588.00
                                           26(f) conference and additional case analysis.
   05/26/20   PC     L210    A107     0.30 Draft and transmit email to opposing counsel         73.50
                                           regarding proposed scheduling order and need to
                                           review and fill in Plaintiff-side information
                                           regarding same.
   05/26/20   PC     L210    A107     0.20 Revise proposed scheduling order in light of         49.00
                                           Plaintiff's revisions to same.
   05/26/20   PC     L210    A107     0.10 Draft and transmit email to opposing counsel         24.50
                                           regarding remaining revisions to proposed
                                           scheduling order.
   05/26/20   PC     L210    A105     0.10 Coordinate filing of proposed scheduling order       24.50
                                           with Eric David.
   05/26/20   PC     L210    A102     0.40 Review local civil rules, chambers rules, and        98.00
                                           CM/ECF rules for filing of proposed scheduling
                                           order.
   05/26/20   PC     L210    A111     0.10 File proposed scheduling order via CM/ECF.           24.50
   05/26/20   PC     L210    A108     0.10 Draft email to and transmit Word copy of             24.50
                                           proposed scheduling order to chambers of Judge
                                           Tafoya.
   05/26/20   EMD    L390    A103     0.20 Review and revise discovery scheduling order.        76.00
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 21 of
                                      71

   Bahakel Communications, LTD                                                                     Page 6

   RE: Miller Copyright Claim

   Date       Tkpr   Task   Activity Hours Description                                              Amount
   05/27/20   PC     L210    A102     0.10 Calculate and calendar deadline by which                   24.50
                                           Plaintiff must respond to Motion to Dismiss or, in
                                           the Alternative, to Transfer Venue.

                                                                                   Fee Total      $10,723.00
                                                                          Total Fees            $10,723.00

                                                            Total Current Invoice               $10,723.00
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 22 of
                                      71

   Bahakel Communications, LTD                                               Page 7

   RE: Miller Copyright Claim

                                Summary of Fees by Task Code

   Task Code Task Code Description                               Hours      Amount
                                                               This Bill    This Bill
   L120         Analysis/Strategy                                  4.80     1,203.00
   L160         Settlement/Non-Binding ADR                         1.80       684.00
   L210         Pleadings                                         30.70     7,913.00
   L240         Dispositive Motions                                1.40       532.00
   L310         Written Discovery                                  0.50       190.00
   L390         Other Discovery                                    0.60       201.00

                                    Grand Total                   39.80    $10,723.00
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 23 of
                                      71

   Bahakel Communications, LTD                                                     Page 8

   RE: Miller Copyright Claim



                                     Summary of Legal Fees

    Name                        Rank                         Hours       Rate     Amount
    Patrick Cross               Associate                     32.60   $245.00    $7,987.00
    Eric M. David               Partner                        7.20   $380.00    $2,736.00
                                                              39.80             $10,723.00
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 24 of
                                      71

   Bahakel Communications, LTD                                                      Page 9

   RE: Miller Copyright Claim




                                Outstanding Accounts Receivable

   Invoice         Invoice         Invoice Amount        Payments       Invoice
   Number          Date                             Against Invoice    Balance
   3981982            05/18/20             8,251.00            0.00    8,251.00

                                                            Prior Balance    $      8,251.00

                                                        Total Balance Due         $18,974.00
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 25 of
                                      71




                                                                           150 FAYETTEVILLE STREET
                                                                           1700 WELLS FARGO CAPITOL CENTER
                                                                           RALEIGH, NC 27601

                                                                           T 919.839.0300
                                                                           F 919.839.0304
                                                                           WWW.BROOKSPIERCE.COM




                                          Remittance Advice


    Mail Payments To:      Brooks, Pierce, McLendon, Humphrey & Leonard, L.L.P.
                           Post Office Box 26032
                           Greensboro, North Carolina 27420


   To ensure proper credit, please return this advice.


        Client Number - 003333                Matter Number -      13868               EES


        Bahakel Communications, LTD
        Amy Liz Pittenger
        apittenger@bahakel.com




        Invoice Number                      Date                    Amount
         3983160                       June 12, 2020               10,723.00


        Check Number__________           Date_______________          Amount___________




                                            TAX I.D. #XX-XXXXXXX
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 26 of
                                      71




                                                                          150 FAYETTEVILLE STREET
                                                                          1700 WELLS FARGO CAPITOL CENTER
                                                                          RALEIGH, NC 27601

                                                                          T 919.839.0300
                                                                          F 919.839.0304
                                                                          WWW.BROOKSPIERCE.COM
                                            July 14, 2020

    Bahakel Communications, LTD                                        EES
    Amy Liz Pittenger                                                  Invoice Number:         3984584
    apittenger@bahakel.com                                             Client Number:           003333
                                                                       Matter Number:            13868

   The enclosed invoice is for services rendered for the period ending June 30, 2020.

   LEGAL SERVICES

        RE: Miller Copyright Claim                                       $        9,122.50
            Claim No: 180006

        Disbursements                                                    $              0.00

        Total for this Invoice                                           $        9,122.50




                                          TAX I.D. #XX-XXXXXXX
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 27 of
                                      71

   Bahakel Communications, LTD                                                                      Page 2

   RE: Miller Copyright Claim

   FEES
   Date       Tkpr   Task   Activity Hours Description                                               Amount
   06/03/20   PC     L120    A102     0.60 Research Order of Disbarment entered in the               147.00
                                           Northern District of California and corresponding
                                           sanctions from district of Colorado judges.
   06/04/20   EMD    L120    A104     0.10 Review court orders regarding opposing counsel.            38.00
   06/04/20   PC     L210    A104     0.20 Review and analyze Court's entered scheduling              49.00
                                           order and admonitions regarding same; per terms
                                           of scheduling order, review Section III of
                                           assigned magistrate judge's practice standards
   06/04/20   PC     L120    A105     0.30 Conference with Eric David regarding REDACTED              73.50

                                                                         moving for fees based on
                                             clear lack of personal jurisdiction or
                                             appropriateness of venue.
   06/06/20   EMD    L120    A104     0.50   Strategy in response to amended complaint filed         190.00
                                             by opposing counsel.
   06/06/20   PC     L210    A104     0.20   Review and analyze Plaintiff's Amended                   49.00
                                             Complaint for sufficiency of jurisdictional
                                             allegations.
   06/06/20   PC     L120    A103     0.40   Draft action plan for responding to amended              98.00
                                             complaint, including moving to strike and
                                             complying with all relevant local rules.
   06/06/20   PC     L120    A104     0.30   Review district of colorado, assigned district           73.50
                                             judge, and assigned magistrate judge's local rules
                                             for avenues to move to strike Plaintiff's amended
                                             complaint and ensure our compliance while doing
                                             same.
   06/06/20   PC     L120    A102     0.70   Research 10th Circuit caselaw regarding motions         171.50
                                             to strike pleadings when filed by disbarred
                                             attorneys.
   06/07/20   EMD    L210    A103     0.30   Review and revise letter to opposing counsel            114.00
                                             regarding demand to withdraw amended
                                             complaint.
   06/07/20   PC     L120    A103     1.50   Draft letter to Plaintiff's counsel demanding that      367.50
                                             amended complaint be withdrawn and warning of
                                             subsequent motion to strike and for sanctions, as
                                             required by FRCP 11 and D. Colo. local rules.
   06/07/20   PC     L120    A105     0.50   Conferences with Eric David regarding procedure         122.50
                                             for moving to strike, filing sanctions motion, and
                                             potential for moving for all costs and fees.
   06/07/20   EMD    L210    A102     0.20   Research regarding Rule 11 requirements.                 76.00
   06/07/20   PC     L120    A102     0.20   Research Richard P. Liebowitz's disbarment in            49.00
                                             N.D. Cal. and whether any stay of the disbarment
                                             order has been entered or requested.
   06/07/20   PC     L120    A103     0.20   Revise letter to Plaintiff's counsel demanding that      49.00
                                             complaint be dismissed if Plaintiff's counsel did
                                             not report his disbarment to the D. Colo. bar.
   06/08/20   EMD    L210    A103     0.30   Review and revise letter to opposing counsel            114.00
                                             regarding demand to withdraw amended
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 28 of
                                      71

   Bahakel Communications, LTD                                                                        Page 3

   RE: Miller Copyright Claim

   Date       Tkpr   Task   Activity Hours Description                                                 Amount
                                             complaint.
   06/08/20   PC     L310    A103     1.20   Draft Rule 26 initial disclosures.                        294.00
   06/08/20   PC     L390    A107     0.10   Email and transmit courtesy copy of Rule                   24.50
                                             26(a)(1) initial disclosures to Plaintiff's counsel.
   06/08/20   EMD    L310    A103     0.20   Review and revise initial disclosures.                     76.00
   06/09/20   EMD    L250    A104     0.30   Review various filings by opposing counsel.               114.00
   06/09/20   PC     L310    A103     1.00   Draft objections to Plaintiff's first set of requests     245.00
                                             for production of documents and first set of
                                             interrogatories.
   06/09/20   PC     L210    A104     0.20   Review and analyze Plaintiff's Counsel's response          49.00
                                             to ECF No. 20 advisory notice of ineligibility to
                                             practice before the Court.
   06/10/20   PC     L210    A104     0.10   Review Plaintiff's Counsel's Notice of Sanctions           24.50
                                             Order.
   06/11/20   EMD    L310    A103     0.30   Review and revise discovery responses.                    114.00
   06/11/20   PC     L310    A103     0.20   Draft and revise responses to Plaintiff's first set of     49.00
                                             interrogatories and Plaintiff's first set of requests
                                             for production of documents.
   06/11/20   PC     L120    A105     0.70   Conference with Nick Young regarding                      171.50
                                             researching REDACTED



                                                                            .
   06/11/20   PC     L310    A107     0.20 Draft transmittal letter and transmit responses to           49.00
                                           Plaintiff's first set of interrogatories and first set
                                           of requests for production of documents.
   06/15/20   EMD    L250    A105     0.10 Communicate with Patrick Cross regarding                     38.00
                                           results of research on sanctions motion.
   06/15/20   PC     L210    A103     3.40 Draft Motion to Strike Plaintiff's Amended                  833.00
                                           Complaint.
   06/15/20   PC     L210    A102     2.30 Research local civil rules and chamber's-specific           563.50
                                           rules applicable to Motion to Strike; research
                                           Tenth Circuit precedent granting motions to
                                           strike.
   06/15/20   PC     L210    A105     0.30 Draft and transmit e-memorandum to Eric David                73.50
                                           regarding draft motion for sanctions, argument
                                           approach, and strategy for filing same.
   06/16/20   EMD    L250    A103     0.50 Review and revise motion to strike amended                  190.00
                                           complaint.
   06/16/20   PC     L210    A103     1.90 Revise motion to strike to include additional               465.50
                                           requests for relief of granting Bahakel's Motion
                                           to Dismiss and striking or dismissing Plaintiff's
                                           initial Complaint to the extent it was filed while
                                           Plaintiff's counsel was ineligible to practice in the
                                           District of Colorado
                                                                                      REDACTED
   06/16/20   PC     L120    A105     0.20 Conference with Eric David regarding                         49.00

                                                                .
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 29 of
                                      71

   Bahakel Communications, LTD                                                                    Page 4

   RE: Miller Copyright Claim

   Date       Tkpr   Task   Activity Hours Description                                             Amount
   06/16/20   PC     L210    A102     0.10 Research page limitations governing combined             24.50
                                           motions to dismiss and motions to strike.
   06/16/20   PC     L210    A102     0.60 Research Tenth Circuit caselaw REDACTED                 147.00
                                                                                       .
   06/19/20   PC     L120    A104     0.20 Review proposed stipulation transferring case to         49.00
                                           WDNC and analyze implications of signing same
                                           in light of potential sanctions motion.
   06/20/20   PC     L120    A104     0.10 Review research by Nick Young regarding                  24.50
                                           caselaw in support of potential Motion for
                                           Sanctions.
   06/21/20   EMD    L210    A108     0.20 Review and respond to opposing counsel                   76.00
                                           regarding dismissal of Colorado action.
   06/23/20   EMD    L240    A105     0.20 Conference with Patrick Cross regarding strategy         76.00
                                           for potential sanctions motion and notice
                                           regarding motion to dismiss.
   06/23/20   PC     L120    A106     0.40 Draft update to Amy Liz Pittenger summarizing            98.00
                                           occurrences since filing of Motion to Dismiss or,
                                           in the Alternative, to Transfer Venue.
   06/24/20   PC     L140    A103     2.30 Draft initial litigation report REDACTED                563.50
                                                       .
   06/26/20   EMD    L250    A108     0.10 Telephone conference REDACTED                            38.00
                                           regarding potential sanctions motion.
   06/26/20   PC     L210    A102     0.70 Research caselaw supporting Motion for                  171.50
                                           Sanctions against Plaintiff's Counsel.
   06/27/20   PC     L210    A102     1.40 Research caselaw to support filing of Motions for       343.00
                                           Sanctions on bases of Federal Rule of Civil
                                           Procedure 11, the Court's inherent powers, and 28
                                           U.S.C. s. 1927.
   06/27/20   PC     L210    A103     3.90 Draft Motion for Sanctions against Plaintiff's          955.50
                                           Counsel.
   06/29/20   EMD    L250    A103     1.00 Review and revise sanctions motion and                  380.00
                                           transmittal.
   06/29/20   PC     L210    A103     1.60 Revise motion for sanctions to tighten language         392.00
                                           and to add further context to Plaintiff's Counsel's
                                           misconduct.
   06/29/20   PC     L210    A102     0.50 Research caselaw holding that voluntary                 122.50
                                           dismissal does not deprive a court of jurisdiction
                                           to award sanctions under Federal Rule of Civil
                                           Procedure 11, its inherent powers, and 28 U.S.C.
                                           s. 1927.
   06/29/20   PC     L210    A105     0.20 Conference with Eric David regarding revisions           49.00
                                           to motion for sanctions and adding section noting
                                           that Plaintiff's Counsel is unable to obtain pro hac
                                           vice status in North Carolina.
   06/29/20   PC     L210    A102     1.00 Research Liebowitz's appearances in other N.C.          245.00
                                           Federal District Courts and sanctions orders
                                           regarding same.
   06/29/20   EMD    L210    A104     0.10 Review voluntary dismissal and transmit same to          38.00
                                           client.
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 30 of
                                      71

   Bahakel Communications, LTD                                                                    Page 5

   RE: Miller Copyright Claim

   Date       Tkpr   Task   Activity Hours Description                                              Amount
   06/29/20   PC     L210    A103     0.20 Draft transmittal letter to Plaintiff's counsel and        49.00
                                           Plaintiff's Counsel's Counsel pursuant to Federal
                                           Rule of Civil Procedure 11(c)(2).
   06/29/20   EMD    L250    A105     0.20 Various communications with Patrick Cross                  76.00
                                           regarding sanctions motion and transmittal.

                                                                                     Fee Total     $9,122.50
                                                                            Total Fees           $9,122.50

                                                             Total Current Invoice               $9,122.50
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 31 of
                                      71

   Bahakel Communications, LTD                                              Page 6

   RE: Miller Copyright Claim

                                Summary of Fees by Task Code

   Task Code Task Code Description                               Hours     Amount
                                                               This Bill   This Bill
   L120         Analysis/Strategy                                  6.90    1,771.50
   L140         Document/File Management                           2.30      563.50
   L210         Pleadings                                         19.90    5,024.00
   L240         Dispositive Motions                                0.20       76.00
   L250         Other Written Motions and Submissions              2.20      836.00
   L310         Written Discovery                                  3.10      827.00
   L390         Other Discovery                                    0.10       24.50

                                    Grand Total                   34.70    $9,122.50
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 32 of
                                      71

   Bahakel Communications, LTD                                                   Page 7

   RE: Miller Copyright Claim



                                     Summary of Legal Fees

    Name                        Rank                         Hours       Rate    Amount
    Patrick Cross               Associate                     30.10   $245.00   $7,374.50
    Eric M. David               Partner                        4.60   $380.00   $1,748.00
                                                              34.70             $9,122.50
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 33 of
                                      71




                                                                           150 FAYETTEVILLE STREET
                                                                           1700 WELLS FARGO CAPITOL CENTER
                                                                           RALEIGH, NC 27601

                                                                           T 919.839.0300
                                                                           F 919.839.0304
                                                                           WWW.BROOKSPIERCE.COM




                                          Remittance Advice


    Mail Payments To:      Brooks, Pierce, McLendon, Humphrey & Leonard, L.L.P.
                           Post Office Box 26032
                           Greensboro, North Carolina 27420


   To ensure proper credit, please return this advice.


        Client Number - 003333                Matter Number -      13868               EES


        Bahakel Communications, LTD
        Amy Liz Pittenger
        apittenger@bahakel.com




        Invoice Number                      Date                   Amount
         3984584                        July 14, 2020              9,122.50


        Check Number__________           Date_______________         Amount___________




                                            TAX I.D. #XX-XXXXXXX
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 34 of
                                      71




                                                                          150 FAYETTEVILLE STREET
                                                                          1700 WELLS FARGO CAPITOL CENTER
                                                                          RALEIGH, NC 27601

                                                                          T 919.839.0300
                                                                          F 919.839.0304
                                                                          WWW.BROOKSPIERCE.COM
                                           August 12, 2020

    Bahakel Communications, LTD                                        EES
    Amy Liz Pittenger                                                  Invoice Number:         3985741
    apittenger@bahakel.com                                             Client Number:           003333
                                                                       Matter Number:            13868

   The enclosed invoice is for services rendered for the period ending July 31, 2020.

   LEGAL SERVICES

        RE: Miller Copyright Claim                                        $         800.00
            Claim No: 180006

        Disbursements                                                     $             0.00

        Total for this Invoice                                            $         800.00




                                           TAX I.D. #XX-XXXXXXX
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 35 of
                                      71

   Bahakel Communications, LTD                                                                   Page 2

   RE: Miller Copyright Claim

   FEES
   Date       Tkpr   Task   Activity Hours Description                                            Amount
   07/16/20   PC     L210    A105     0.10 Conference with Eric David regarding                     24.50
                                           finalization of motion for sanctions and
                                           supporting brief and timing of filing of same
                                           under Fed. R. Civ. P. 11(c)(2).
   07/16/20   PC     L210    A102     0.20 Research earliest date on which to file motion for       49.00
                                           sanctions in light of interplay between Federal
                                           Rules of Civil Procedure 5, 6, and 11.
   07/24/20   PC     L210    A103     1.50 Draft and revise Motion for Sanctions and              367.50
                                           Accompanying Brief.
   07/24/20   EMD    L250    A103     0.30 Review and revise sanctions motion.                    114.00
   07/24/20   PC     L210    A102     0.30 Research orders entered subsequent to N.D. Cal.         73.50
                                           Disbarment Order and additional federal court
                                           actions taken against Liebowitz.
   07/24/20   PC     L210    A105     0.20 Conference with Eric David regarding strategy            49.00
                                           for addressing N.D. Cal. Disbarment Order in
                                           Motion for Sanctions to .
   07/24/20   PC     L210    A105     0.10 Coordinate filing of Motions for Sanctions with          24.50
                                           Pam Bair.
   07/28/20   PC     L210    A104     0.10 Review and analyze Order by D. Colo.                     24.50
                                           Disciplinary Panel regarding Liebowitz's lack of
                                           good standing.
   07/28/20   PC     L210    A105     0.20 Conference with Eric David regarding next steps          49.00
                                           in light of opposing counsel's transmittal of Order
                                           by D. Colo. Disciplinary Panel.
   07/31/20   PC     L210    A107     0.10 Review correspondence between Eric David and             24.50
                                           Liebowitz's counsel regarding request to
                                           withdraw sanctions motion.

                                                                                    Fee Total     $800.00
                                                                           Total Fees            $800.00

                                                             Total Current Invoice               $800.00
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 36 of
                                      71

   Bahakel Communications, LTD                                             Page 3

   RE: Miller Copyright Claim

                                Summary of Fees by Task Code

   Task Code Task Code Description                               Hours     Amount
                                                               This Bill   This Bill
   L210         Pleadings                                          2.80     686.00
   L250         Other Written Motions and Submissions              0.30     114.00

                                    Grand Total                    3.10    $800.00
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 37 of
                                      71

   Bahakel Communications, LTD                                                 Page 4

   RE: Miller Copyright Claim



                                     Summary of Legal Fees

    Name                        Rank                         Hours      Rate   Amount
    Patrick Cross               Associate                     2.80   $245.00   $686.00
    Eric M. David               Partner                       0.30   $380.00   $114.00
                                                              3.10             $800.00
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 38 of
                                      71

   Bahakel Communications, LTD                                                     Page 5

   RE: Miller Copyright Claim




                                Outstanding Accounts Receivable

   Invoice         Invoice         Invoice Amount        Payments       Invoice
   Number          Date                             Against Invoice    Balance
   3984584            07/14/20             9,122.50            0.00    9,122.50

                                                            Prior Balance    $     9,122.50

                                                        Total Balance Due         $9,922.50
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 39 of
                                      71




                                                                           150 FAYETTEVILLE STREET
                                                                           1700 WELLS FARGO CAPITOL CENTER
                                                                           RALEIGH, NC 27601

                                                                           T 919.839.0300
                                                                           F 919.839.0304
                                                                           WWW.BROOKSPIERCE.COM




                                          Remittance Advice


    Mail Payments To:      Brooks, Pierce, McLendon, Humphrey & Leonard, L.L.P.
                           Post Office Box 26032
                           Greensboro, North Carolina 27420


   To ensure proper credit, please return this advice.


        Client Number - 003333                Matter Number -      13868               EES


        Bahakel Communications, LTD
        Amy Liz Pittenger
        apittenger@bahakel.com




        Invoice Number                      Date                   Amount
         3985741                      August 12, 2020               800.00


        Check Number__________           Date_______________         Amount___________




                                            TAX I.D. #XX-XXXXXXX
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 40 of
                                      71




                                                                         150 FAYETTEVILLE STREET
                                                                         1700 WELLS FARGO CAPITOL CENTER
                                                                         RALEIGH, NC 27601

                                                                         T 919.839.0300
                                                                         F 919.839.0304
                                                                         WWW.BROOKSPIERCE.COM
                                         September 10, 2020

    Bahakel Communications, LTD                                       EES
    Amy Liz Pittenger                                                 Invoice Number:        3986945
    apittenger@bahakel.com                                            Client Number:          003333
                                                                      Matter Number:           13868

   The enclosed invoice is for services rendered for the period ending August 31, 2020.

   LEGAL SERVICES

        RE: Miller Copyright Claim                                       $       2,296.00
            Claim No: 180006

        Disbursements                                                    $            0.00

        Total for this Invoice                                           $       2,296.00




                                          TAX I.D. #XX-XXXXXXX
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 41 of
                                      71

   Bahakel Communications, LTD                                                                   Page 2

   RE: Miller Copyright Claim

   FEES
   Date       Tkpr   Task   Activity Hours Description                                             Amount
   08/03/20   EMD    L250    A108     0.20 Telephone conference with opposing counsel                76.00
                                           regarding pending Rule 11 motion.
   08/14/20   PC     L210    A104     0.50 Review and analyze Liebowitz and Plaintiff's            122.50
                                           response to Motion for Sanctions.
   08/14/20   PC     L210    A102     0.20 Research cases cited by Defendant in support of           49.00
                                           argument regarding failure to comply with Fed.
                                           R. Civ. P. 11(c)(2).
   08/14/20   PC     L210    A102     0.10 Research page limitations and timing for filing of        24.50
                                           reply in support of Motion for Sanctions pursuant
                                           to D. Colo. Civil Local Rules and Chambers
                                           Practice Standards of assigned District Judge.
   08/17/20   PC     L210    A105     0.10 Conference with Eric David regarding manner of            24.50
                                           responding to opposition statement that no record
                                           evidence exists of compliance with Rule 11(c)(2)
                                           safe harbor requirement.
   08/21/20   PC     L210    A102     0.30 Review and research August 18 Memorandum                  73.50
                                           Decision and Order recommending removal of
                                           Liebowitz from roll of Northern District of New
                                           York for inclusion in reply to Motion for
                                           Sanctions.
   08/25/20   PC     L210    A103     2.30 Draft reply brief in support of Motion for              563.50
                                           Sanctions.
   08/26/20   PC     L210    A103     3.30 Draft Reply Brief in Support of Motion for              808.50
                                           Sanctions and Declaration in Support of same.
   08/26/20   PC     L210    A102     0.30 Research subsequent sanctions ordered entered             73.50
                                           against Plaintiff's Counsel since date on which
                                           we filed Motion for Sanctions.
   08/26/20   EMD    L250    A103     1.20 Review and revise reply brief.                          456.00
   08/27/20   PC     L210    A105     0.10 Conference with Eric David and Pam Bair                  24.50
                                           coordinating filing of Reply Brief.

                                                                                   Fee Total      $2,296.00
                                                                           Total Fees           $2,296.00

                                                            Total Current Invoice               $2,296.00
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 42 of
                                      71

   Bahakel Communications, LTD                                              Page 3

   RE: Miller Copyright Claim

                                Summary of Fees by Task Code

   Task Code Task Code Description                               Hours     Amount
                                                               This Bill   This Bill
   L210         Pleadings                                          7.20    1,764.00
   L250         Other Written Motions and Submissions              1.40      532.00

                                    Grand Total                    8.60    $2,296.00
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 43 of
                                      71

   Bahakel Communications, LTD                                                  Page 4

   RE: Miller Copyright Claim



                                     Summary of Legal Fees

    Name                        Rank                         Hours      Rate    Amount
    Patrick Cross               Associate                     7.20   $245.00   $1,764.00
    Eric M. David               Partner                       1.40   $380.00     $532.00
                                                              8.60             $2,296.00
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 44 of
                                      71

   Bahakel Communications, LTD                                                      Page 5

   RE: Miller Copyright Claim




                                Outstanding Accounts Receivable

   Invoice         Invoice         Invoice Amount        Payments       Invoice
   Number          Date                             Against Invoice    Balance
   3984584            07/14/20             9,122.50            0.00    9,122.50
   3985741            08/12/20               800.00            0.00      800.00

                                                            Prior Balance    $      9,922.50

                                                        Total Balance Due         $12,218.50
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 45 of
                                      71




                                                                           150 FAYETTEVILLE STREET
                                                                           1700 WELLS FARGO CAPITOL CENTER
                                                                           RALEIGH, NC 27601

                                                                           T 919.839.0300
                                                                           F 919.839.0304
                                                                           WWW.BROOKSPIERCE.COM




                                          Remittance Advice


    Mail Payments To:      Brooks, Pierce, McLendon, Humphrey & Leonard, L.L.P.
                           Post Office Box 26032
                           Greensboro, North Carolina 27420


   To ensure proper credit, please return this advice.


        Client Number - 003333                Matter Number -      13868               EES


        Bahakel Communications, LTD
        Amy Liz Pittenger
        apittenger@bahakel.com




        Invoice Number                      Date                   Amount
         3986945                    September 10, 2020             2,296.00


        Check Number__________           Date_______________         Amount___________




                                            TAX I.D. #XX-XXXXXXX
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 46 of
                                      71




                                                                                150 FAYETTEVILLE STREET
                                                                                1700 WELLS FARGO CAPITOL CENTER
                                                                                RALEIGH, NC 27601

                                                                                T 919.839.0300
                                                                                F 919.839.0304
                                                                                WWW.BROOKSPIERCE.COM
                                              January 13, 2021

    Bahakel Communications, LTD                                              EES
    Amy Liz Pittenger                                                        Invoice Number:         3992421
    apittenger@bahakel.com                                                   Client Number:           003333
                                                                             Matter Number:            13868

   The enclosed invoice is for services rendered for the period ending December 31, 2020.

   LEGAL SERVICES

        RE: Miller Copyright Claim                                              $          171.50
            Claim No: 180006

        Disbursements                                                           $             0.00

        Total for this Invoice                                                  $          171.50

   Our law firm reviews and adjusts the rates for attorneys and paralegals annually. The statement you
   receive for services performed after January 1, 2021 is calculated in accordance with any rate changes
   applicable to your matter. Your next statement may reflect a similar message indicating the rate changes,
   just to make you aware of the changes. If you have any questions, please feel free to contact us.




                                              TAX I.D. #XX-XXXXXXX
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 47 of
                                      71

   Bahakel Communications, LTD                                                                Page 2

   RE: Miller Copyright Claim

   FEES
   Date       Tkpr   Task   Activity Hours Description                                         Amount
   12/01/20   PC     L210    A102     0.70 Research S.D.N.Y. November 30, 2020,                171.50
                                           Sanctions Order and cited authority and analyze
                                           whether to file as supplemental authority in
                                           pending Miller suit.

                                                                                  Fee Total    $171.50
                                                                          Total Fees          $171.50

                                                            Total Current Invoice             $171.50
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 48 of
                                      71

   Bahakel Communications, LTD                                             Page 3

   RE: Miller Copyright Claim

                                Summary of Fees by Task Code

   Task Code Task Code Description                               Hours     Amount
                                                               This Bill   This Bill
   L210         Pleadings                                          0.70     171.50

                                    Grand Total                    0.70    $171.50
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 49 of
                                      71

   Bahakel Communications, LTD                                                 Page 4

   RE: Miller Copyright Claim



                                     Summary of Legal Fees

    Name                        Rank                         Hours      Rate   Amount
    Patrick Cross               Associate                     0.70   $245.00   $171.50
                                                              0.70             $171.50
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 50 of
                                      71




                                                                           150 FAYETTEVILLE STREET
                                                                           1700 WELLS FARGO CAPITOL CENTER
                                                                           RALEIGH, NC 27601

                                                                           T 919.839.0300
                                                                           F 919.839.0304
                                                                           WWW.BROOKSPIERCE.COM




                                          Remittance Advice


    Mail Payments To:      Brooks, Pierce, McLendon, Humphrey & Leonard, L.L.P.
                           Post Office Box 26032
                           Greensboro, North Carolina 27420


   To ensure proper credit, please return this advice.


        Client Number - 003333                Matter Number -      13868               EES


        Bahakel Communications, LTD
        Amy Liz Pittenger
        apittenger@bahakel.com




        Invoice Number                      Date                   Amount
         3992421                      January 13, 2021              171.50


        Check Number__________           Date_______________         Amount___________




                                            TAX I.D. #XX-XXXXXXX
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 51 of
                                      71




                                                                                150 FAYETTEVILLE STREET
                                                                                1700 WELLS FARGO CAPITOL CENTER
                                                                                RALEIGH, NC 27601

                                                                                T 919.839.0300
                                                                                F 919.839.0304
                                                                                WWW.BROOKSPIERCE.COM
                                                March 9, 2021

    Bahakel Communications, LTD                                              EES
    Amy Liz Pittenger                                                        Invoice Number:         3994959
    apittenger@bahakel.com                                                   Client Number:           003333
                                                                             Matter Number:            13868

   The enclosed invoice is for services rendered for the period ending February 28, 2021.

   LEGAL SERVICES

        RE: Miller Copyright Claim                                              $          453.50
            Claim No: 180006

        Disbursements                                                           $             0.00

        Total for this Invoice                                                  $          453.50

   Our law firm reviews and adjusts the rates for attorneys and paralegals annually. The statement you
   receive for services performed after January 1, 2021 is calculated in accordance with any rate changes
   applicable to your matter. Your next statement may reflect a similar message indicating the rate changes,
   just to make you aware of the changes. If you have any questions, please feel free to contact us.




                                              TAX I.D. #XX-XXXXXXX
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 52 of
                                      71

   Bahakel Communications, LTD                                                                 Page 2

   RE: Miller Copyright Claim

   FEES
   Date       Tkpr   Task Activity Hours Description                                            Amount
   02/19/21   PC     L120   A104     0.20 Review and analyze Order granting motion for            49.00
                                          sanctions against Richard Liebowitz
   02/24/21   PC     L120   A105     0.10 Conference with Eric David regarding strategy           24.50
                                          for drafting fee petition and research regarding
                                          same.
   02/24/21   EMD    L120   A104     1.00 Review and analyze sanctions order; develop           380.00
                                          strategy for fee petition filing.

                                                                                   Fee Total    $453.50
                                                                          Total Fees           $453.50

                                                            Total Current Invoice              $453.50
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 53 of
                                      71

   Bahakel Communications, LTD                                             Page 3

   RE: Miller Copyright Claim

                                Summary of Fees by Task Code

   Task Code Task Code Description                               Hours     Amount
                                                               This Bill   This Bill
   L120         Analysis/Strategy                                  1.30     453.50

                                    Grand Total                    1.30    $453.50
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 54 of
                                      71

   Bahakel Communications, LTD                                                 Page 4

   RE: Miller Copyright Claim



                                     Summary of Legal Fees

    Name                        Rank                         Hours      Rate   Amount
    Patrick Cross               Associate                     0.30   $245.00    $73.50
    Eric M. David               Partner                       1.00   $380.00   $380.00
                                                              1.30             $453.50
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 55 of
                                      71




                                                                           150 FAYETTEVILLE STREET
                                                                           1700 WELLS FARGO CAPITOL CENTER
                                                                           RALEIGH, NC 27601

                                                                           T 919.839.0300
                                                                           F 919.839.0304
                                                                           WWW.BROOKSPIERCE.COM




                                          Remittance Advice


    Mail Payments To:      Brooks, Pierce, McLendon, Humphrey & Leonard, L.L.P.
                           Post Office Box 26032
                           Greensboro, North Carolina 27420


   To ensure proper credit, please return this advice.


        Client Number - 003333                Matter Number -      13868               EES


        Bahakel Communications, LTD
        Amy Liz Pittenger
        apittenger@bahakel.com




        Invoice Number                      Date                   Amount
         3994959                       March 9, 2021                453.50


        Check Number__________           Date_______________         Amount___________




                                            TAX I.D. #XX-XXXXXXX
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 56 of
                                      71




                                                                                150 FAYETTEVILLE STREET
                                                                                1700 WELLS FARGO CAPITOL CENTER
                                                                                RALEIGH, NC 27601

                                                                                T 919.839.0300
                                                                                F 919.839.0304
                                                                                WWW.BROOKSPIERCE.COM
                                               March 31, 2021

    Bahakel Communications, LTD                                              EES
    Amy Liz Pittenger                                                        Invoice Number:         3995906
    apittenger@bahakel.com                                                   Client Number:           003333
                                                                             Matter Number:            13868

   The enclosed invoice is for services rendered for the period ending March 31, 2021.

   LEGAL SERVICES

        RE: Miller Copyright Claim                                              $        4,017.50
            Claim No: 180006

        Disbursements                                                           $             0.00

        Total for this Invoice                                                  $        4,017.50

   Our law firm reviews and adjusts the rates for attorneys and paralegals annually. The statement you
   receive for services performed after January 1, 2021 is calculated in accordance with any rate changes
   applicable to your matter. Your next statement may reflect a similar message indicating the rate changes,
   just to make you aware of the changes. If you have any questions, please feel free to contact us.




                                              TAX I.D. #XX-XXXXXXX
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 57 of
                                      71

   Bahakel Communications, LTD                                                                  Page 2

   RE: Miller Copyright Claim

   FEES
   Date       Tkpr   Task   Activity Hours Description                                           Amount
   03/10/21   PC     L210    A104     0.30 Review and analyze response to Order to Show           73.50
                                           Cause filed by Richard Liebowitz.
   03/11/21   PC     L210    A104     0.60 Analyze and outline potential reply points to         147.00
                                           Liebowitz's response to Order to Show Cause,
                                           including that Liebowitz's submitted evidence
                                           supports our own position.
   03/11/21   PC     L210    A102     0.40 Research regarding REDACTED                            98.00

                                                                               .
   03/11/21   EMD    L120    A104     0.20 Review response to show cause motion and               76.00
                                           analyze strategy for response to same.
   03/16/21   EMD    L120    A104     0.20 Review court order regarding sanctions motion          76.00
                                           and develop strategy for response to same.
   03/16/21   EMD    L120    A102     0.20 Research potential affiants in support of fee          76.00
                                           petition.
   03/17/21   EMD    L120    A108     0.20 Conference with potential affiants regarding fee       76.00
                                           petition.
   03/17/21   EMD    L250    A104     0.40 Review invoices for fee petition.                     152.00
   03/18/21   EMD    L250    A107     0.20 Various communications with potential affiants         76.00
                                           regarding fee petition.
   03/18/21   TSM    L430    A104     2.20 Analyze invoices to identify attorneys' fees and      473.00
                                           costs for submission to Court in support of
                                           supplement to Motion for Sanctions.
   03/18/21   TSM    L430    A104     0.20 Teleconference with Eric David regarding               43.00
                                           supplement to Motion for Sanctions.
   03/18/21   PC     L210    A103     0.80 Draft declaration in support of fee award and         196.00
                                           synthesizing rates expended on various categories
                                           of the litigation pursuant to the Court's Order to
                                           do so.
   03/19/21   EMD    L250    A107     0.10 Various communications with affiants regarding         38.00
                                           fee petition.
   03/23/21   EMD    L250    A107     0.50 Various communications with Ed Stewart                190.00
                                           regarding fee petition.
   03/23/21   PC     L210    A107     0.50 Conference with Eric David and Ed Stewart             122.50
                                           regarding Stewart Declaration to support
                                           reasonableness of requested fees.
   03/23/21   PC     L210    A103     2.30 Draft Eric David Declaration in support of fee        563.50
                                           award and supplement to Motion for Sanctions
                                           accompanying same.
   03/23/21   TSM    L430    A104     0.50 Analyze invoices to identify attorneys' fees and      107.50
                                           costs for submission to Court in support of
                                           supplement to Motion for Sanctions.
   03/23/21   PC     L210    A102     1.00 Research prior fee awards and rates accepted to       245.00
                                           be reasonable to support supplement to Motion
                                           for Sanctions.
   03/24/21   EMD    L250    A103     0.70 Review and revise fee petition.                       266.00
   03/24/21   PC     L210    A103     0.90 Revise Declaration of Eric M. David in support        220.50
                                           of fee award to reflect Mike Minnick and Toni
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 58 of
                                      71

   Bahakel Communications, LTD                                                                        Page 3

   RE: Miller Copyright Claim

   Date       Tkpr   Task   Activity Hours Description                                                  Amount
                                             Mixon's hourly rates; finalize draft of same and
                                             draft of supplement to motion for sanctions.
   03/24/21   PC     L210    A105     0.10   Conference with Eric David regarding                         24.50
                                             preparation of invoices for submission as part of
                                             supplement to Motion for Sanctions.
   03/24/21   PC     L210    A103     0.40   Analyze and propose redactions to confidential               98.00
                                             information on bills to be submitted to Court.
   03/24/21   PC     L210    A107     0.10   Transmit to Colorado attorney Ed Steward draft               24.50
                                             copies of Supplement to Motion for Sanctions
                                             and Declaration of Eric M. David in support
                                             same.
   03/24/21   PC     L210    A105     0.20   Request Elizabeth Spainhour review of invoice                49.00
                                             redactions and conference with Eric David
                                             regarding same.
   03/25/21   PC     L210    A103     0.60   Apply markups and redactions to prepare                    147.00
                                             invoices for submission to Court.
   03/27/21   EMD    L250    A103     0.10   Review and revise Ed Stewart declaration.                    38.00
   03/29/21   PC     L210    A104     0.30   Review Ed Stewart Declaration to be filed with               73.50
                                             supplement to Motion for Sanctions.
   03/29/21   PC     L210    A103     0.20   Generate draft filing version of Supplement to               49.00
                                             Motion for Sanctions, Declarations of Eric M.
                                             David and Ed Stewart, and redacted invoices.
   03/29/21   PC     L120    A106     0.20   Transmit to Amy Liz Pittenger and Elizabeth                  49.00
                                             Spainhour draft filing version of Supplement to
                                             Motion for Sanctions, Declarations of Eric M.
                                             David and Ed Stewart, and redacted invoices,
                                             along with items to note when reviewing same.
   03/30/21   PC     L210    A105     0.20   Coordinate with Pam Bair regarding finalization              49.00
                                             and filing of supplement to motion for sanctions
                                             and accompanying paperwork.
   03/30/21   PC     L210    A107     0.10   Follow-up with Ed Stewart regarding invoice and              24.50
                                             Declaration to accompany supplement to Motions
                                             for Sanctions.
   03/31/21   EMD    L250    A103     0.20   Final edits to declaration in preparation for filing.        76.00

                                                                                       Fee Total       $4,017.50
                                                                              Total Fees             $4,017.50

                                                               Total Current Invoice                 $4,017.50
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 59 of
                                      71

   Bahakel Communications, LTD                                              Page 4

   RE: Miller Copyright Claim

                                Summary of Fees by Task Code

   Task Code Task Code Description                               Hours     Amount
                                                               This Bill   This Bill
   L120         Analysis/Strategy                                  1.00      353.00
   L210         Pleadings                                          9.00    2,205.00
   L250         Other Written Motions and Submissions              2.20      836.00
   L430         Written Motions and Submissions                    2.90      623.50

                                    Grand Total                   15.10    $4,017.50
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 60 of
                                      71

   Bahakel Communications, LTD                                                   Page 5

   RE: Miller Copyright Claim



                                     Summary of Legal Fees

    Name                        Rank                         Hours       Rate    Amount
    Patrick Cross               Associate                      9.20   $245.00   $2,254.00
    Eric M. David               Partner                        3.00   $380.00   $1,140.00
    Toni S. Mixon               Paralegal                      2.90   $215.00     $623.50
                                                              15.10             $4,017.50
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 61 of
                                      71

   Bahakel Communications, LTD                                                     Page 6

   RE: Miller Copyright Claim




                                Outstanding Accounts Receivable

   Invoice         Invoice         Invoice Amount       Payments        Invoice
   Number          Date                            Against Invoice      Balance
   3994959            03/09/21              453.50            0.00       453.50

                                                            Prior Balance    $      453.50

                                                        Total Balance Due         $4,471.00
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 62 of
                                      71




                                                                           150 FAYETTEVILLE STREET
                                                                           1700 WELLS FARGO CAPITOL CENTER
                                                                           RALEIGH, NC 27601

                                                                           T 919.839.0300
                                                                           F 919.839.0304
                                                                           WWW.BROOKSPIERCE.COM




                                          Remittance Advice


    Mail Payments To:      Brooks, Pierce, McLendon, Humphrey & Leonard, L.L.P.
                           Post Office Box 26032
                           Greensboro, North Carolina 27420


   To ensure proper credit, please return this advice.


        Client Number - 003333                Matter Number -      13868               EES


        Bahakel Communications, LTD
        Amy Liz Pittenger
        apittenger@bahakel.com




        Invoice Number                      Date                   Amount
         3995906                      March 31, 2021               4,017.50


        Check Number__________           Date_______________         Amount___________




                                            TAX I.D. #XX-XXXXXXX
   Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 63 of
                                         71




                                           370 17th Street, Suite 4500
                                            Denver, CO 80202-5647
                                            Telephone: (303) 244-1800
                                                  Tax ID XX-XXXXXXX
                                                                                                       March 31, 2021
       Eric M. David                                                               Invoice No:                 227202
       Brooks Pierce McLendon Humphrey                                               Matter ID:            07533.0001
       150 Fayetteville St
       Suite 1700
       Raleigh, NC 27601



                                           CONFIDENTIAL/PRIVILEGED
                                       ATTORNEY/CLIENT COMMUNICATION

For professional services rendered through March 31, 2021

       Regarding:   Miller v. Bahakel Communications, Ltd.



 DATE             TIMEKEEPER                                                                      HOURS     AMOUNT

 03/22/21      E. Stewart                                                                           2.50     1,337.50
               Read and analyze court filings, briefing and order on motion for sanctions
               and prior briefing and affidavits regarding reasonable fees in Colorado
               market.

 03/23/21      E. Stewart                                                                           0.70      374.50
               Telephone call with Mr. E. Davis and Mr. P. Cross regarding case
               background and scope of declaration in support of motion for sanctions
               regarding reasonableness of attorneys’ fees.

 03/26/21      E. Stewart                                                                           4.00     2,140.00
               Read and analyze reported decisions regarding sanctions and prior briefing
               regarding petitions for attorneys’ fees; draft expert disclosure regarding
               reasonableness of fees and forward to client.

 03/30/21      E. Stewart                                                                           0.50      267.50
               Revise and finalize declaration in support of motion for sanctions) and
               generate a final bill to Brooks, Pierce.


                                                                                         Sub-Total Fees:     4,119.50
 Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 64 of
                                       71
Wheeler Trigg O’Donnell LLP                                      Invoice:                     227202
March 31, 2021                                                  Matter ID:                07533.0001
Page: 2

                                    TIMEKEEPER SUMMARY

TIMEKEEPER                RANK                   HOURS                  BILLED PER              BILL
                                                WORKED                       HOUR            AMOUNT

Edward C. Stewart         Partner                     7.70                   535.00   $       4,119.50

Total All Timekeepers                                 7.70                            $       4,119.50




                                             Total Current Charges:                   $    4,119.50
                                             Previous Balance Due:                    $        0.00
                                           Total Due for this Matter:                 $    4,119.50
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 65 of
                                      71




                              EXHIBIT B
              to the Declaration of Eric M. David in Support
      of Defendant Bahakel’s Supplement to Its Motion for Sanctions
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 66 of
                                      71
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 67 of
                                      71
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 68 of
                                      71
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 69 of
                                      71
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 70 of
                                      71
Case 1:20-cv-00791-WJM-KMT Document 42-1 Filed 03/31/21 USDC Colorado Page 71 of
                                      71
